


109 HR 6001 IH: To require the Director of the Federal Emergency

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6001
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Jindal introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To require the Director of the Federal Emergency
		  Management Agency to establish an identity verification system that ensures
		  that disaster assistance payments are paid only to qualified
		  individuals.
	
	
		1.Disaster assistance to
			 qualified individuals
			(a)In
			 generalThe Director of the Federal Emergency Management Agency
			 shall establish an identity verification system that verifies applicant
			 identity in near-real time to ensure that disaster assistance payments are paid
			 only to qualified individuals.
			(b)QualificationTo
			 determine if an individual is qualified and ensure that the identity
			 verification system referred to in subsection (a) is efficient, the Director
			 shall—
				(1)establish detailed
			 criteria for registration that provides simple but specific instructions to
			 registrants regarding the identification information required;
				(2)require registrants
			 to provide their name exactly as it appears on their social security card to
			 prevent name and social security discrepancies;
				(3)test the identity
			 verification system prior to implementation;
				(4)ensure that call
			 center employees give prompt feedback to a registrant regarding whether or not
			 the registrant’s identity has been validated; and
				(5)establish an
			 expeditious appeal and an alternative verification process for a registrant who
			 is rejected through the identity verification system.
				
